Fourth Court of Appeals
                                    San Antonio, Texas
                                          JUDGMENT
                                       No. 04-13-00048-CR

                                      The STATE of Texas,
                                           Appellant

                                                 v.

                                    Christopher Glen ADAMS,
                                             Appellee

                       From the County Court at Law, Kerr County, Texas
                                  Trial Court No. CR120324
                         Honorable Spencer W. Brown, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, this matter is ABATED and
REMANDED to the trial court. See TEX. R. APP. P. 44.4. This court’s Corrected Order, dated
November 4, 2013, and the submission date set therein, is hereby WITHDRAWN.

        We further direct the Honorable Spencer W. Brown, judge of the County Court at Law,
Kerr County, Texas, to execute more specific findings of fact and conclusions of law, consistent
with this opinion, as required by Cullen and Elias. Specifically, the trial court must make “findings
of fact with greater specificity,” and any related conclusions of law, as to the following:

        (1)    the impact of the injuries sustained by Mr. Rice and the blood on his face
               and whether any such injuries supported Trooper Salaz’s probable cause to
               arrest Adams for driving while intoxicated;

        (2)    the extent of Trooper Salaz’s conversation with Adams, prior to Adams
               being transported back to the scene of the accident, wherein Adams
               admitted he was the driver of the vehicle and that he had been drinking, and
               whether such conversation supported a custodial arrest or an investigatory
               detention; and

        (3)    whether Trooper Salaz’s transporting Adams from the accident scene to the
               fire station was part of an investigatory detention, what transpired at the fire
               station, what factors were utilized in Trooper Salaz’s decision to arrest
                                                                                         04-13-00048-CR


                Adams for driving while intoxicated, and whether such information
                amounted to probable cause to arrest Adams for driving while intoxicated.

        We also direct the trial court to file its findings and conclusions with the clerk of this court,
via a supplemental clerk’s record, on or before July 25, 2014. Upon filing of the supplemental
clerk’s record containing the findings and conclusions, the appeal will be reinstated and a new
submission date will be set.

        SIGNED June 25, 2014.


                                                    _____________________________
                                                    Patricia O. Alvarez, Justice




                                                  -2-